Exhibit 10.2

 

EXECUTION VERSION

 

EMPLOYEE MATTERS AGREEMENT
BY AND BETWEEN
VORNADO REALTY TRUST,
VORNADO REALTY L.P.,
JBG SMITH PROPERTIES
AND
JBG SMITH PROPERTIES LP

 

DATED AS OF JULY 17, 2017

 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT (the “Agreement”), dated as of July 17, 2017, is
by and among Vornado Realty Trust, a Maryland real estate investment trust
(“Vornado”), Vornado Realty L.P., a Delaware limited partnership (“VRLP”), JBG
SMITH Properties, a Maryland real estate investment trust (“Newco”), and JBG
SMITH Properties LP, a Delaware limited partnership (“Newco LP”) and together
with Vornado, VRLP and Newco, each a “Party” and collectively, the “Parties”).

 

WHEREAS, the board of trustees of Vornado (the “Vornado Board”) has determined
that it is in the best interests of Vornado and its shareholders to create a new
publicly traded company that will operate the DC Business (as defined below);

 

WHEREAS, in furtherance of the foregoing, the Vornado Board has determined that
it is appropriate and desirable to separate the DC Business from the Vornado
Business (the “Separation”);

 

WHEREAS, Vornado and VRLP (the “Vornado Parties”), and JBG Properties Inc., a
Maryland corporation and JBG/Operating Partners, L.P., a Delaware limited
partnership, together with certain JBG entities (the “JBG Parties”), and Newco
and Newco LP, are parties to that certain Master Transaction Agreement dated as
of October 31, 2016 (the “Transaction Agreement”), pursuant to which the Vornado
Parties and the JBG Parties will effectuate a series of transactions resulting
in the acquisition, transfer and contribution of assets and interests, including
the DC Business, to Newco and Newco LP, a Delaware limited partnership;

 

WHEREAS, in furtherance of the foregoing, the Parties have entered into a
Separation and Distribution Agreement, dated as of July 17, 2017 (the
“Separation Agreement”), and have entered or will enter into other Transaction
Documents that will govern certain matters relating to the Distribution (as
defined below) and the relationship of Vornado, Newco and their respective
Affiliates prior to and following the Distribution Date (as defined below); and

 

WHEREAS, pursuant to the Separation Agreement, the Parties have agreed to enter
into this Agreement for the purpose of allocating assets, liabilities and
responsibilities with

 

--------------------------------------------------------------------------------


 

respect to certain human resources, employee compensation and benefits matters
between them to the extent not provided in, or that vary from, the Separation
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound hereby, agree as
follows:

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

1.1          Definitions.  The following terms shall have the following
meanings:

 

“Affiliate” shall mean, when used with respect to a specified Person, a Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.  For the
purpose of this definition, “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise.  It is
expressly agreed that, prior to, at and after the Effective Time, for purposes
of the Transaction Documents (a) no member of the Newco Group shall be deemed to
be an Affiliate of any member of the Vornado Group and (b) no member of the
Vornado Group shall be deemed to be an Affiliate of any member of the Newco
Group.

 

“Agreement” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Benefit Plan” means, with respect to an entity, any “employee benefit plan” (as
defined in Section 3(3) of ERISA), and each plan, program, arrangement,
agreement or commitment that is an employment, consulting, non-competition or
deferred compensation agreement, or an executive compensation, incentive bonus
or other bonus, employee pension, profit-sharing, savings, retirement,
supplemental retirement, stock option, stock purchase, stock appreciation
rights, restricted stock, operating partnership unit, other equity-based
compensation, severance pay, salary continuation, life, health, hospitalization,
sick leave, vacation pay, paid time-off, disability or accident insurance plan,
program, arrangement, agreement or commitment, corporate-owned or key-man life
insurance or other employee benefit plan, program, arrangement, agreement or
commitment, sponsored or maintained by such entity (or to which such entity
contributes or is required to contribute or with respect to which such entity
has any Liability).

 

“Closing” has the meaning given such term in the Transaction Agreement.

 

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Code Section 4980B and Sections 601 through 608 of
ERISA, and any similar state group health plan continuation Law, together with
all regulations and proposed regulations promulgated thereunder, including any
amendments or other modifications of such Laws and regulations that may be made
from time to time.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

3

--------------------------------------------------------------------------------


 

“DC Business” shall mean the business, operations and activities of the Vornado
Group relating to the Newco Properties as defined in the Separation Agreement as
conducted at any time prior to the Effective Time by either Party or any of
their current or former Subsidiaries.

 

“DCP” has the meaning ascribed thereto in Section 6.1 of this Agreement.

 

“DCP II” has the meaning ascribed thereto in Section 6.1 of this Agreement.

 

“Designated Vornado Welfare Plan” means a Welfare Plan sponsored or maintained
by Vornado or its Affiliates which is identified on Schedule 1.0 hereto.

 

“Distribution” shall have the meaning set forth in the recitals to the
Separation Agreement.

 

“Distribution Date” shall mean the date of the consummation of the Distribution,
which shall be determined by the Vornado Board in its sole and absolute
discretion.

 

“Effective Time” shall mean 12:01 a.m., Eastern time, on the Distribution Date.

 

“Employee” means any individual set forth in Schedule 1.1 who is a full-time or
part-time employee of the applicable entity and provides substantially all of
such individual’s services for the benefit of the DC Business and who is
intended to become a Newco Group Employee if such individual remains employed
(or is on an approved leave) at the Effective Time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

 

“Force Majeure” has the meaning ascribed thereto in the Separation Agreement.

 

“Former Employee” means any former Employee of Vornado or an Affiliate of
Vornado or of Newco or an Affiliate of Newco, as of immediately prior to the
Effective Time, whether having last been employed by a member of the Vornado
Group or a member of the Newco Group, including retired Employees.

 

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

 

4

--------------------------------------------------------------------------------


 

“Group” shall mean either the Newco Group or the Vornado Group, as the context
requires.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

 

“Law” means any national, supranational, federal, state, provincial, local or
similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

 

“Liabilities” shall have the meaning ascribed thereto in the Separation
Agreement.

 

“Newco” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Newco 401(k) Plan” has the meaning ascribed thereto in Section 3.1(a) of this
Agreement.

 

“Newco Benefit Plan” means any Benefit Plan sponsored, maintained or contributed
to by a member of the Newco Group after the Effective Time, but excluding any
Vornado Benefit Plan.

 

“Newco Common Share” shall mean a share of common stock, par value $0.01 per
share, of Newco.

 

“Newco Equity Plan” has the meaning ascribed thereto in Section 5.1 of this
Agreement.

 

“Newco Group” shall mean (a) prior to the Effective Time, Newco and each Person
that will be a Subsidiary of Newco as of immediately after the Effective Time,
including the Transferred Entities (as defined in the Separation Agreement),
even if, prior to the Effective Time, such Person is not a Subsidiary of Newco;
and (b) on and after the Effective Time, Newco and each Person that is a
Subsidiary of Newco.

 

“Newco Group Employee” means any person who, immediately following the Effective
Time, is an Employee of any member of the Newco Group, including any such
Employee who is on an approved leave at such time (other than long-term
disability leave, in which case such Employee will become a Newco Group Employee
upon return to active employment as set forth in Section 2.1 below).

 

“Newco Participant” shall mean any Newco Group Employee who was, prior to the
Effective Time, a participant in the applicable Vornado Benefit Plan or is,
after the Effective Time, a participant in the applicable Newco Benefit Plan, or
is a beneficiary, dependent or alternate payee of such a participant.

 

“Parties” has the meaning ascribed thereto in the preamble to this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability entity, any other entity and any Governmental Authority.

 

“Separation” has the meaning ascribed thereto in the recitals to this Agreement.

 

“Separation Agreement” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture or partnership of which such Person
(i) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (A) the total combined voting power of all classes of voting securities
of such Person, (B) the total combined equity interests, or (C) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

 

“Terminating Employee” means an Employee of Vornado or any of its Affiliates
whose employment is not intended to be continued by Vornado or any of its
Affiliates following the Effective Time and is not assigned to a member of the
Newco Group, and whose employment is involuntarily terminated by Vornado as of
or following the Effective Time.

 

“Transaction Documents” means all agreements entered into by the Parties or the
members of their respective Groups (but as to which no third party is a party)
in connection with the Separation, the Distribution, or the other transactions
contemplated by this Agreement, including this Agreement, the Separation
Agreement, the Transition Services Agreement, the Tax Matters Agreement and the
Transfer Documents, as such terms are defined in the Separation Agreement (if
not defined in this Agreement).

 

“Transition Services Agreement” means the Transition Services Agreement to be
entered into by and between Vornado and Newco or any members of their respective
Groups in connection with the Separation, the Distribution or the other
transactions contemplated by the Separation Agreement.

 

“U.S.” means the United States of America.

 

“Vornado 401(k) Plan” shall mean the Vornado Realty Trust 401(k) Plan.

 

“Vornado Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by Vornado or any of its Affiliates.

 

“Vornado Board” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Vornado Business” shall mean all businesses, operations and activities (whether
or not such businesses, operations or activities are or have been terminated,
divested or

 

6

--------------------------------------------------------------------------------


 

discontinued) conducted at any time prior to the Effective Time by either Party
or any member of its Group, other than the DC Business.

 

“Vornado Common Share” shall mean a common share, par value of $0.04 per share,
of Vornado.

 

“Vornado Equity Plan” shall mean the Vornado Realty Trust 2010 Omnibus Share
Plan.

 

“Vornado Group” shall mean Vornado and each Person that is a Subsidiary of
Vornado (other than any member of the Newco Group).

 

“Vornado Group Employee” shall mean any person who, immediately following the
Effective Time, is an Employee of any member of the Vornado Group, including any
such Employee who is on an approved leave at such time.

 

“Vornado Nonqualified Deferred Compensation Plans” has the meaning ascribed
thereto in Section 6.1 of this Agreement.

 

“Vornado Participant” shall mean any Vornado Group Employee or Vornado Former
Employee and who is, at any time prior to, on, or after the Effective Time, a
participant in the applicable Vornado Benefit Plan or is a beneficiary,
dependent or alternate payee of such a participant.

 

“Welfare Plan” shall mean a plan that provides for health, welfare or other
insurance benefits within the meaning of Section 3(1) of ERISA.

 

ARTICLE II
EMPLOYMENT GENERALLY

 

2.1          Continuation of Employment.  Except as otherwise provided on
Schedule 2.1 of this Agreement or as required by applicable local Law, Vornado
and its Affiliates shall take all actions necessary to ensure that, as of
immediately prior to the Effective Time, the Employees, including any such
Employees who are on short-term disability leave or other approved leave of
absence, are employed by a member of the Newco Group; provided, that with
respect to any such Employee who is on long-term disability leave as of the
Effective Time, employment will not transfer at the Effective Time, but upon
such Employee’s return to active employment, Newco shall offer the Employee
employment with Newco on comparable terms for its similarly-situated Employees
and, absent the Employee’s express rejection of such offer and subject to
applicable law, such Employee will be deemed to have accepted such offer and
will become a Newco Group Employee as soon as practicable after return to active
employment.  In the case of any Employee who becomes a Newco Group Employee on a
date following the Effective Time, all references in this Agreement to the
Effective Time shall be deemed to be the references to the date on which such
Employee becomes a Newco Group Employee.

 

7

--------------------------------------------------------------------------------


 

2.2          Employment and Benefit Plan Liabilities.  Except as specifically
set forth on Schedule 2.2 or otherwise in this Agreement or the Separation
Agreement, Vornado and its Affiliates will retain, and Newco shall have no
obligations for, (i) any Liabilities relating to or with respect to employment,
compensation, severance, employment practices, and similar claims (including any
legal action, suit, investigation, inquiry, proceeding, arbitration, order or
other claim) of Terminating Employees and Former Employees, regardless of when
incurred, and (ii) any Liabilities relating to or with respect to employment,
compensation, severance, employment practices, and similar claims (including any
legal action, suit, investigation, inquiry, proceeding, arbitration, order or
other claim) arising on or prior to the Effective Time in respect of a Newco
Group Employee’s employment with the Vornado Group.  Newco shall be responsible
for all employment-related Liabilities in respect of the Newco Group Employees’
employment with the Newco Group arising after the Effective Time.  Except as may
otherwise be agreed to between the Parties, Vornado and its Affiliates will
retain, and Newco shall have no obligations for, any Liabilities in respect of
any Vornado Benefit Plan, regardless of when incurred.

 

2.3          Service Recognition.  Newco shall give, or shall cause its
Affiliates to give, each Newco Group Employee full credit for purposes of
eligibility to participate, vesting and accrual of pension, paid time off and
vacation benefits under any Newco Benefit Plan (other than a defined benefit
pension plan) for such Newco Group Employee’s service with Vornado or any of its
Affiliates prior to the Effective Time to the same extent such service was
recognized by the corresponding Vornado Benefit Plan immediately prior to the
Effective Time and for purposes of any severance benefits; provided, however,
that such service shall not be recognized to the extent that such recognition
would result in the duplication of benefits or as otherwise provided by
applicable local Law.

 

2.4          Employment Agreements.  With respect to any employment agreements
with Newco Group Employees that are not with Newco or a member of the Newco
Group or which do not transfer to a Newco Group member by operation of
applicable Law, the Parties shall use reasonable best efforts to assign the
applicable Contract to a member of the Newco Group and Newco shall, or shall
cause a member of the Newco Group to, assume and perform such employment
agreements.

 

2.5          No Separation From Service or Termination of Employment.  The
Distribution and the assignment, transfer, or continuation of employment of any
Employee of Vornado or any of its Affiliates in connection therewith (including
in accordance with Section 2.1 hereof) shall not be deemed a separation from
service or termination of employment entitling such Employee to be eligible to
participate in, or to receive payment of, severance or other termination
payments or benefits under any applicable Law, Vornado Benefit Plan or Newco
Benefit Plan provided, however, that any Terminating Employee, shall be deemed
to have incurred a separation from service and shall be eligible to receive
severance and benefits in accordance with the applicable Vornado Benefit Plan.

 

2.6          Former Employees.  Newco shall have no Liability with respect to
(1) Former Employees or (2) as provided in the Transaction Agreement, former
employees of JBG or its Affiliates who had a termination event on or prior to
the Closing, in each case, regardless of when such Liability arises. Vornado
shall retain Liability, if any, with respect to Former

 

8

--------------------------------------------------------------------------------


 

Employees.  Notwithstanding the foregoing, if after the Effective Time Newco
hires a Former Employee (not in violation of the nonsolicitation obligations in
Section 5.6 of the Separation Agreement), then Newco shall be responsible for
any prospective compensation and benefits provided to such person.

 

2.7          Collective Bargaining Agreements.  On and after the Effective Time,
Newco or its Affiliates shall (a) recognize, as may be required by law, the
International Union of Operating Engineers Local 99-99A, AFL-CIO (“Local 99”)
and Service Employees International Union Local 32BJ (“Local 32BJ”) as the
certified labor representative of the Newco Group Employees covered by the
collective bargaining agreement (“Represented Employees”) between, respectively,
Local 99 and Vornado /Charles E. Smith for Charles E. Smith Real Estate Services
L.P. Buildings, dated January 1, 2015 — December 31, 2017, Local 32BJ and
Charles E. Smith Realty, dated October 15, 2015 — October 15, 2019 and between
Local 32BJ and H Street Management, LLC at Riverhouse Apartments Complex, dated
October 1, 2016 — September 30, 2020 and all existing letters of understanding,
letters of agreement, and memoranda of agreement (“CBAs”), and, (b) assume and
be bound by, for their durations, the CBAs between such parties governing the
terms and conditions of the Represented Employees and in effect immediately
before the Effective Time.  The terms and conditions of the employment of the
Represented Employees shall be governed by the applicable CBAs.  To the extent
required by the National Labor Relations Act (“NLRA”) or any agreement with a
labor union or similar employee organization representing any Newco Group
Employees, Vornado and JBG shall each comply in all material respects with the
NLRA and the terms of any agreement with any labor union or similar employee
organization representing any Newco Group Employee, including any all
notification and/or consultation requirements.  Neither Newco nor its Affiliates
shall have any other obligations, or any Liabilities, other than as set forth in
this Section 2.7, relating to or with respect to any Employees, Terminating
Employees or Former Employees under the NLRA.

 

ARTICLE III
RETIREMENT PLANS

 

3.1          The Vornado 401(k) Plan and Newco 401(k) Plan.

 

(a)           Contributions Under the Vornado 401(k) Plan as of the Effective
Time.  All employer contributions, including employee deferrals, matching
contributions (including any true-up contributions, if applicable),
profit-sharing contributions, and employer non-elective contributions, accrued
by Newco Participants under the Vornado 401(k) Plan through the Effective Time,
determined in accordance with the terms and provisions of the Vornado
401(k) Plan, ERISA and the Code, and based on all eligible service performed and
eligible compensation accrued through the Effective Time, shall be deposited by
Vornado in the Vornado 401(k) Plan and allocated to the Vornado 401(k) Plan
accounts of the applicable Newco Participants as soon as administratively
practicable following the Effective Time.

 

(b)           Continued Participation in the Vornado 401(k) Plan.  Prior to the
Effective Time, Vornado and Newco shall take all actions as may be required to
permit JBGS/Management OP, L.P. (“JBGS/Management”) to adopt the Vornado
401(k) Plan as a participating employer, effective as of the Effective Time,
with respect to Newco Group

 

9

--------------------------------------------------------------------------------


 

Employees who are employed by JBGS/Management following the Effective Time. 
Vornado shall permit JBGS/Management to remain a participating employer of the
Vornado 401(k) Plan through December 31, 2017, or such later date as Vornado may
in writing permit.  Such Newco Group Employees shall receive full credit for
purposes of eligibility to participate and vesting under the Vornado 401(k) Plan
for such Newco Group Employee’s service with Vornado or any of its Affiliates
prior to the Effective Time.

 

(c)           Establishment of Plan and Trust.  Newco or one of its Affiliates
shall adopt or otherwise make available a retirement plan and related trust that
are qualified and tax-exempt pursuant to Code Sections 401(a) and 501(a),
respectively, and that is intended to meet the requirements of Code
Section 401(k) (the “Newco 401(k) Plan”), and any trust agreement or other plan
documents reasonably necessary in connection therewith, and shall cause a
trustee to be appointed for the Newco 401(k) Plan.  Vornado and Newco
acknowledge and agree that the JBG Properties, Inc. Employee 401(k) Savings Plan
may serve as the Newco 401(k) Plan.

 

(d)           Assumption of Liabilities; Transfer of Assets.  Effective
January 1, 2018, Vornado shall cause the account balances of Newco Group
Employees who are participants under the Vornado 401(k) Plan as of such date to
become fully vested (to the extent not then vested), and as soon as practicable
thereafter Vornado and the Newco Group shall cause said account balances under
the Vornado 401(k) Plan to be transferred to the Newco 401(k) Plan in a
plan-to-plan transfer that satisfies the requirements of applicable Law,
including, without limitation, Section 414(l) of the Code.  Newco shall as a
condition of such transfer provide Vornado with evidence reasonably satisfactory
to Vornado that the Newco 401(k) Plan is tax-qualified under Section 401(a) of
the Code and that such plan’s related trust is tax-exempt under
Section 501(a) of the Code. Newco shall cause the Newco 401(k) Plan to accept
the transfer of any outstanding loans (and promissory notes evidencing the
transfer of outstanding loans) for such Newco Participants, provided that the
Newco 401(k) Plan shall not be obligated to accept the transfer of any employer
securities, and provided further that to the extent that any accounts of such
Newco Participants are invested in nonpublic partnership interests, such
accounts (to the extent of such nonpublic partnership interests) shall not be
transferred and shall remain with the Vornado 401(k) Plan. The Parties will take
such actions as are necessary or reasonably requested by the other to effectuate
such plan-to-plan transfers in an orderly manner, including, without limitation,
adoption of plan amendments.  Upon transfer of such account balances, the Newco
401(k) plan shall be solely responsible for such accounts and neither the
Vornado Parties nor the Vornado 401(k) Plan shall have any liability or further
obligation with respect thereto.

 

3.2          Reservation of Rights.  Except as provided in Section 3.1, the
Parties hereby acknowledge that nothing in this Article III shall be construed
to require (a) Vornado or any of its Affiliates to continue the Vornado
401(k) Plan before or after the Effective Time, and (b) Newco or any of its
Affiliates to continue the Newco 401(k) Plan after the Effective Time following
its establishment and receipt of the asset and Liability transfer described in
Section 3.1.  The Parties agree that (i) Vornado reserves the right, in its sole
discretion, to amend or terminate the Vornado 401(k) Plan at any time following
the date of this Agreement in accordance with its terms and applicable Law, and
(ii) Newco reserves the right, in its sole discretion, to amend or terminate the
Newco 401(k) Plan at any time following the date of this

 

10

--------------------------------------------------------------------------------


 

Agreement in accordance with its terms and applicable Law; provided that no such
amendment to either the Vornado 401(k) Plan or the Newco 401(k) Plan shall
prevent the actions described in Section 3.1. The Parties further agree that
neither Newco nor any of its Affiliates (including JBGS/Management) may amend
the Vornado 401(k) Plan.

 

ARTICLE IV
HEALTH AND WELFARE PLANS

 

4.1          Vornado and Newco Health and Welfare Plans.

 

(a)           Participation in Vornado Welfare Plans.  Prior to the Effective
Time, Vornado shall take all actions as may be required to permit Newco Group
Employees who were eligible to participate in a Designated Vornado Welfare Plan
as of immediately prior to the Effective Time to continue to be eligible to
participate in such Designated Vornado Welfare Plan, subject to the terms
thereof, during the period commencing at the Effective Time and ending on
December 31, 2017.  Effective as of the Effective Time, Newco Group Employees
shall cease to participate, and shall not be covered by, any and all Welfare
Plans maintained by Vornado or its Affiliates other than Designated Vornado
Welfare Plans.

 

(b)           Participation in Newco Welfare Plans. Effective as of January 1,
2018, Newco Group Employees shall cease to be eligible to participate in the
Designated Vornado Welfare Plans and shall become eligible to participate in the
Newco Welfare Plans, which shall have been established by Newco as of the
Effective Time, in a form and on terms determined by Newco.

 

(c)           Allocation of Health and Welfare Plan Liabilities.  All
outstanding Liabilities relating to, arising out of, or resulting from health
and welfare claims incurred by or on behalf of Newco Employees or their covered
dependents under the Designated Vornado Welfare Plans on or before the Effective
Time, including claims incurred but not reported, shall be retained by Vornado
or the applicable member of the Vornado Group.  Without limitation of any
obligations of the JBG Parties under the Transition Services Agreement with
respect to benefits or coverage made available to Newco Group Employees under
the Designated Vornado Welfare Plans, the JBG Parties shall pay or reimburse, as
applicable, the Vornado Parties for any amounts expended by the Vornado Parties
on behalf of Newco Group Employees (or their dependents) arising out of their
participation in and coverage under the Designated Vornado Welfare Plans from
and after the Effective Time and ending on December 31, 2017 (including, without
limitation, contributions or funding on behalf of Newco Group Employees for
deductibles, health savings account contributions and health reimbursement
contributions).  The Parties acknowledge and agree that all of the Designated
Vornado Welfare Plans (except the Vornado Realty Trust Flexible Benefits and
Health Reimbursement Plan) are fully insured plans.

 

(d)           Waiver of Conditions. To the extent permitted by applicable Law
and the terms of the applicable Newco Welfare Plan, Newco (acting directly or
through its Affiliates) shall cause the Newco Welfare Plans to (i) waive all
limitations as to preexisting conditions, exclusions, and service conditions
with respect to participation and coverage requirements applicable to any Newco
Group Employee, other than limitations that were in effect with respect

 

11

--------------------------------------------------------------------------------


 

to the Newco Group Employee under the corresponding Vornado Welfare Plan
immediately prior to January 1, 2018, and (ii) waive any waiting period
limitation or evidence of insurability requirement applicable to a Newco Group
Employee other than limitations or requirements that were in effect with respect
to such Newco Group Employee under the corresponding Vornado Welfare Plan
immediately prior to January 1, 2018 and requirements imposed by insurers.  Such
waivers described in clauses (i) and (ii) of the foregoing sentence, with
respect to the Newco Welfare Plans, shall apply to initial enrollment effective
immediately following January 1, 2018.  Following the initial enrollment,
pre-existing condition limitations, exclusions, and services conditions under
the Newco Welfare Plans may apply only to the extent allowable under applicable
Law.

 

4.2          COBRA and HIPAA Compliance.  Vornado shall continue to be
responsible for compliance with the health care continuation requirements of
COBRA (including the requirements under the American Recovery and Reinvestment
Act), the certificate of creditable coverage requirements of HIPAA, and the
corresponding provisions of the Designated Vornado Welfare Plans with respect to
any Newco Group Employees or any of their covered dependents who incur a
qualifying event or loss of coverage under COBRA on or before December 31,
2017.  Newco shall assume responsibility for compliance with the health care
continuation requirements of COBRA, the certificate of creditable coverage
requirements of HIPAA, and the corresponding provisions of the Newco Welfare
Plans, with respect to any Newco Group Employees or any of their covered
dependents who incur a qualifying event or loss of coverage under the Newco
Welfare Plans on or after January 1, 2018.

 

4.3          Time-Off Benefits.  Newco shall credit each Newco Group Employee
immediately following the Effective Time with the amount of accrued but unused
paid time-off as such Newco Group Employee had under the applicable Vornado paid
time-off policy immediately prior to the Effective Time.

 

4.4          Incurred Claim Definition.  For purposes of this Article IV, a
claim or Liability is deemed to be incurred:  (a) with respect to medical,
dental, vision and/or prescription drug benefits, at the time professional
services, equipment or prescription drugs covered by the applicable plan are
incurred; (b) with respect to life insurance, accidental death and dismemberment
and business travel accident insurance, upon the occurrence of the event giving
rise to such claim or Liability; (c) with respect to disability benefits, upon
the date of an Employee’s disability, as determined by the disability benefit
insurance carrier or claim administrator, giving rise to such claim or
Liability; and (d) with respect to a period of continuous hospitalization, upon
the date of admission to the hospital.

 

4.5          Workers Compensation.  The ownership and administration of workers
compensation insurance shall be governed by Section 5.1 of the Separation
Agreement regarding insurance matters.  For the avoidance of doubt, nothing in
this Agreement shall be interpreted to allocate between the Parties the claims
and Liabilities under any workers compensation insurance policies.

 

4.6          Reservation of Rights.  The Parties hereby acknowledge and agree
that nothing in this Article IV shall be construed to require (a) Vornado or any
of its Affiliates to continue any

 

12

--------------------------------------------------------------------------------


 

Vornado Benefit Plan before or after the Effective Time, or (b) Newco or any of
its Affiliates to continue any Newco Benefit Plan before or after the Effective
Time, in each case, except as set forth in Article VII.  Each of Vornado and
Newco reserves the right, in its sole discretion, to amend or terminate any
Vornado Benefit Plan and any Newco Benefit Plan, respectively, at any time after
the date of this Agreement, to the extent permitted or required under the terms
of the applicable Vornado Benefit Plan, Newco Benefit Plan or applicable Law;
provided that no such amendment or termination shall prevent the actions
described in Article IV.

 

ARTICLE V
EQUITY PLANS AND AWARDS

 

5.1          Establishment of Newco Equity Plan.  As of or prior to the
Effective Time, Newco shall adopt an omnibus equity compensation plan (the
“Newco Equity Plan”) pursuant to which equity awards may be granted to Newco
Group Employees.  Vornado and Newco shall take all actions as may be necessary
or advisable to adopt and obtain approval of the Newco Equity Plan (and the
awards in respect of Newco Common Shares thereunder) in order to satisfy the
requirement of Rule 16b-3 under the Exchange Act, and the applicable rules and
regulations of any applicable exchange on which Newco Common Shares will be
traded.  The Newco Equity Plan shall be approved prior to the Effective Time by
Vornado as Newco’s sole shareholder.

 

5.2          Formation Unit Grants.  Promptly after the Effective Time, Newco
will grant a number of Formation Units (as defined in the limited partnership
agreement of Newco LP, dated as of July 17, 2017) under the Newco Equity Plan
with an aggregate value up to $100,000,000 divided by the volume-weighted
average price of the Newco stock on the NYSE on the first trading day following
the Effective Time (the “Formation Unit Pool”).  Except as otherwise agreed by
the parties, seventy-five percent (75%) of the Formation Unit Pool will be
allocable by JBG and the remaining twenty-five percent (25%) of the Formation
Unit Pool will be allocable by Vornado, in each case as mutually agreed by
Vornado and JBG prior to the Effective Time (or as otherwise committed to the
individuals and in the amounts set forth on Schedule 5.2).

 

5.3          Liabilities for Settlement of Vornado Awards.  For awards made
under the Vornado Equity Plan to Newco Group Employees that remain unvested or
unsettled as of the Effective Time Vornado will, in its discretion, (x) cause
the awards to become vested at the Effective Time, (y) cause the awards to
continue to vest after the Effective Time subject to the Newco Group Employee’s
continued service to Newco, and/or (z) provide the Newco Group Employee a cash
payment in respect of an award that may otherwise be forfeited in connection
with the transactions contemplated by the Transaction Agreement.  Vornado shall
be responsible for all Liabilities (including, for the avoidance of doubt, the
employer portion of any payroll taxes) associated with awards made under the
Vornado Equity Plan, including without limitation such awards made to Newco
Group Employees at the time they were Vornado Group Employees.  Newco shall be
responsible for all Liabilities associated with awards made under the Newco
Equity Plan.

 

5.4          Reservation of Rights.  The Parties hereby acknowledge and agree
that nothing in this Article V shall be construed to require (a) Vornado or any
of its Affiliates to continue the Vornado Equity Plan before or after the
Effective Time, or (b) Newco or any of its Affiliates to

 

13

--------------------------------------------------------------------------------


 

continue the Newco Equity Plan before or after the Effective Time.  Each of
Vornado and Newco reserves the right, in its sole discretion, to amend or
terminate the Vornado Equity Plan (and the awards thereunder) and the Newco
Equity Plan (and the awards thereunder), respectively, at any time after the
date of this Agreement, to the extent permitted or required under the terms of
the Vornado Equity Plan, Newco Equity Plan or applicable Law; provided that no
such amendment or termination shall prevent the actions described in Article V.

 

ARTICLE VI
NONQUALIFIED PLANS

 

6.1          Deferred Compensation Plans.  Effective no later than the Effective
Time, Newco Group Employees shall cease to be eligible to actively participate
in the Vornado Realty Trust Nonqualified Deferred Compensation Plan (the “DCP”)
and/or the Vornado Realty Trust Nonqualified Deferred Compensation Plan II (the
“DCP II”) and no further deferrals shall be made to the DCP or the DCP II on
behalf of Newco Group Employees with respect to compensation or earnings for
services on or for the year in which the Effective Time occurs.  Each Newco
Group Employee who immediately prior to the Effective Time was a participant in,
or entitled to future benefits under, the DCP, the DCP II and/or the Vornado
Realty Trust Nonqualified Deferred Compensation Plan (together, the “Vornado
Nonqualified Deferred Compensation Plans”) shall continue to have such rights,
privileges and obligations under the Vornado Nonqualified Deferred Compensation
Plans as are provided thereunder. A Newco Group Employee shall not be deemed to
have separated from service or incurred a termination of employment for purposes
of the Vornado Nonqualified Deferred Compensation Plans until such Newco Group
Employee incurs a separation from service (within the meaning of Section 409A of
the Code) from Newco and the Newco Affiliates (and provided such Newco Group
Employee is not employed by or providing services to Vornado or any Vornado
Affiliate).  Newco agrees to promptly notify Vornado if and when a Newco Group
Employee who is a participant of the Vornado Nonqualified Deferred Compensation
Plans separates from service with Newco and the Newco Affiliates.

 

6.2          Liabilities for Payment of Deferred Compensation Accounts.  Vornado
shall remain responsible for all Liabilities associated with the accounts of
each Newco Group Employee under the Vornado Nonqualified Deferred Compensation
Plans.

 

6.3          Reservation of Rights.  The Parties hereby acknowledge and agree
that nothing in this Article VI shall be construed to require Vornado or any of
its Affiliates to continue the Vornado Nonqualified Deferred Compensation Plans
before or after the Effective Time.  Vornado reserves the right, in its sole
discretion, to amend or terminate the Vornado Nonqualified Deferred Compensation
Plans at any time after the date of this Agreement, to the extent permitted or
required under the terms of the Vornado Nonqualified Deferred Compensation Plans
or applicable Law.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VII
ADDITIONAL COMPENSATION MATTERS; SEVERANCE

 

7.1          Annual Cash Incentive Awards.  As of the Effective Time, Newco
Group Employees shall cease participating in each Vornado annual bonus plan or
policy (“Vornado Annual Bonus Plans”).  As of the Effective Time, (i) Newco
shall establish annual bonus plans or policies (“Newco Annual Bonus Plans”) and
(ii) Newco Group Employees who were eligible to participate in the Vornado Bonus
Plans shall be eligible to participate in the Newco Bonus Plans.  Newco shall be
solely responsible for funding, paying and discharging all obligations under the
Newco Annual Bonus Plans and Vornado shall have no Liability with respect to
annual bonuses to be paid to Newco group employees with respect to the calendar
year in which the Effective Time occurs.  Vornado shall remain solely
responsible for funding and discharging all obligations under the Vornado Annual
Bonus Plans with respect to annual bonuses to be paid to Newco group employees
with respect to performance periods ending on or prior to the Effective Time.

 

7.2          Assumption of Severance Liabilities.

 

(a)           Severance Liabilities.  Newco shall be responsible for the
severance obligations, if any, to Newco Group Employees whose employment is
terminated after the Effective Time and neither Vornado nor JBG shall have
Liability with respect to such severance obligations, except as set forth in the
Transaction Agreement.

 

(b)           Severance Agreements.  In the event any Newco Group Employee is
eligible for severance benefits on account of a termination of employment on or
after the Effective Time, Newco shall require such employee, as a condition of
receiving severance benefits, to agree in writing to a release of existing
claims and confidentiality and non-solicitation provisions in favor of Newco,
Vornado, and JBG, in a form substantially the same as Schedule 7.2(b); provided
that for a Newco Group Employee who is subject to an individual employment or
severance agreement or arrangement, the release of claims shall be as set forth
in such individual employment or severance agreement or arrangement.

 

7.3          Reservation of Rights.  The Parties hereby acknowledge that, except
for the obligations described in this Article VII, nothing in this Article VII
shall be construed to require either Vornado or Newco (and their respective
Affiliates) to continue any cash incentive awards program, deferred compensation
plan, or severance plan after the Effective Time.  The Parties agree that each
of Vornado and Newco reserves the right, in its sole discretion, to amend or
terminate any cash incentive awards program, deferred compensation plan, or
severance plan maintained by the Vornado Group or the Newco Group, respectively,
at any time after the Effective Time to the extent permitted under the terms of
the applicable cash incentive awards program, deferred compensation plan, or
severance plan and applicable Law; provided that no such amendment shall prevent
the actions described in this Article VII.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VIII
GENERAL AND ADMINISTRATIVE

 

8.1          Non-Termination of Employment; No Third-Party Beneficiaries. 
Except as expressly provided for in this Agreement or the Separation Agreement,
no provision of this Agreement or any of the other Transaction Documents shall
be construed to create any right, or accelerate entitlement, to any compensation
or benefit whatsoever on the part of any Vornado Group Employee, Newco Group
Employee or any Former Employee, or future Employee of Vornado or any of its
Affiliates or of Newco or any of its Affiliates under any Vornado Benefit Plan
or Newco Benefit Plan or otherwise, nor shall any such provision be construed as
an amendment to any employee benefit plan or other employee compensatory or
benefit arrangement.  Furthermore, nothing in this Agreement is intended to
confer upon any Employee or Former Employee any right to continued employment,
any recall or similar rights to an Employee on layoff or any type of approved
leave, or to change the employment status of any Employee from “at will.”

 

8.2          Beneficiary Designation/Release of Information/Right to
Reimbursement.  Newco shall seek to obtain, before or as soon as reasonably
practicable following the Effective Time, beneficiary designations,
authorizations for the release of Information and rights to reimbursement from
all Newco Participants under Newco Benefit Plans .

 

8.3          Not a Change in Control.  The Parties acknowledge and agree that
the transactions contemplated by the Separation Agreement and this Agreement do
not constitute a “change in control” for purposes of any Vornado Benefit Plan.

 

8.4          Code Section 409A.  Notwithstanding anything to the contrary
herein, if any of the provisions of this Agreement would result in imposition of
taxes and/or penalties under Section 409A of the Code, Vornado and Newco shall
cooperate in good faith to modify the applicable provision so that such taxes
and/or penalties do not apply in order to comply with the provisions of
Section 409A of the Code, other applicable provisions of the Code and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions.

 

ARTICLE IX
MISCELLANEOUS

 

9.1          Relationship of Parties.  Nothing in this Agreement shall be deemed
or construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained therein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

 

9.2          Affiliates.  Each of Vornado and Newco shall cause to be performed,
and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by each of their
respective Affiliates.

 

16

--------------------------------------------------------------------------------


 

9.3          Corporate Power.  Vornado represents on behalf of itself and on
behalf of other members of the Vornado Group, and Newco represents on behalf of
itself and on behalf of other members of the Newco Group, as follows:

 

(a)           each such Person has the requisite trust power and authority and
has taken all corporate action necessary in order to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby
and thereby; and

 

(b)           this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms thereof.

 

9.4          Governing Law.  This Agreement (and any claims or disputes arising
out of or related hereto or to the transactions contemplated hereby or to the
inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the Laws of the State of New York irrespective of the choice of laws principles
of the State of New York including all matters of validity, construction,
effect, enforceability, performance and remedies.

 

9.5          Survival of Covenants.  Except as expressly set forth in any other
Transaction Document, the covenants and other agreements contained in this
Agreement, and Liability for the breach of any obligations contained herein or
therein, shall survive each of the transactions described in the Plan of
Reorganization (as defined in the Separation Agreement) and the Distribution and
shall remain in full force and effect.

 

9.6          Force Majeure.  No Party shall be deemed in default of this
Agreement or, unless otherwise expressly provided therein, any other Transaction
Document for any delay or failure to fulfill any obligation (other than a
payment obligation) hereunder or thereunder so long as and to the extent to
which any delay or failure in the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure.  In the event of any such excused delay, the time for performance of
such obligations (other than a payment obligation) shall be extended for a
period equal to the time lost by reason of the delay.  A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) provide written notice to the other Party of
the nature and extent of any such Force Majeure condition; and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under the Transaction Documents, as applicable, as soon as reasonably
practicable.

 

9.7          Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 9.7):

 

17

--------------------------------------------------------------------------------


 

If to Vornado, to:

 

Vornado Realty Trust

888 Seventh Avenue

New York, New York 10019

Attention: Corporation Counsel

Facsimile: (212) 894-7996

 

with a copy to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004

Attention:

William G. Farrar

 

Matthew M. Friestedt

Facsimile:

(212) 558-3588

 

If to Newco, to:

 

JBG Properties Inc.

4445 Willard Avenue, Suite 400

Chevy Chase, Maryland 20815

Attention:

W. Matthew Kelly

E-mail:

mkelly@jbg.com

 

with a copy (until the Effective Time) to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004

Attention:

William G. Farrar

 

Matthew M. Friestedt

Facsimile:

(212) 558-3588

 

with a copy (following the Effective Time ) to:

 

Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, District of Columbia 20004

Attention:

David W. Bonser, Esq.

E-mail:

david.bonser@hoganlovells.com

 

9.8          Termination.  Notwithstanding any provision to the contrary, in the
event that the Transaction Agreement is terminated prior to the Closing, this
Agreement shall terminate

 

18

--------------------------------------------------------------------------------


 

automatically and be of no further force and effect.  In the event of such
termination, this Agreement shall become void and no Party, or any of its
officers and directors, shall have any Liability to any Person by reason of this
Agreement.

 

9.9          Severability.  If any provision of this Agreement or any Ancillary
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or thereof, or the application of such provision to
Persons or circumstances or in jurisdictions other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby.  Upon such
determination, the Parties shall negotiate in good faith in an effort to agree
upon such a suitable and equitable provision to effect the original intent of
the Parties.

 

9.10        Entire Agreement.  Except as otherwise expressly provided in this
Agreement, this Agreement (including the Schedules hereto) and the applicable
provisions of the Separation Agreement together constitute the entire agreement
of the Parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and undertakings, both written and oral, between
or on behalf of the Parties with respect to the subject matter of this
Agreement.

 

9.11        Indemnification; Dispute Resolutions.  Article IV of the Separation
Agreement governs the Parties’ indemnification rights and obligations and
Article VII of the Separation Agreement governs the resolution of any dispute
between the Parties.

 

9.12        Assignment; No Third-Party Beneficiaries.  This Agreement shall not
be assigned by any Party without the prior written consent of the other Parties,
except that Vornado may assign (i) any or all of its rights and obligations
under this Agreement to any of its Affiliates and (ii) any or all of its rights
and obligations under this Agreement in connection with a sale or disposition of
any assets or entities or lines of business of Vornado; provided, however, that,
in each case, no such assignment shall release Vornado from any Liability or
obligation under this Agreement nor change any of the steps in the Plan of
Reorganization (as defined in the Separation Agreement).  Except as provided in
Article IV of the Separation Agreement with respect to Indemnified Parties (as
defined in the Separation Agreement), this Agreement is for the sole benefit of
the Parties and members of their respective Group and their permitted successors
and assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

9.13        Public Announcements.  From and after the Effective Time, Vornado
and Newco shall consult with each other before issuing, and give each other the
opportunity to review and comment upon, any press release or other public
statements with respect to the transactions contemplated by this Agreement, and
shall not issue any such press release or make any such public statement prior
to such consultation, except as may be required by applicable Law, court process
or by obligations pursuant to any listing agreement with any national securities
exchange or national securities quotation system.

 

19

--------------------------------------------------------------------------------


 

9.14        Specific Performance.  Subject to the provisions of Article VII of
the Separation Agreement, in the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
Party or Parties who are or are to be thereby aggrieved shall have the right to
specific performance and injunctive or other equitable relief (on an interim or
permanent basis) of its rights under this Agreement, in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.  The Parties agree that the remedies at law for any breach
or threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived.  Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties.

 

9.15        Amendment.  No provision of this Agreement may be amended or
modified except by a written instrument signed by all the Parties.  No waiver by
any Party of any provision of this Agreement shall be effective unless
explicitly set forth in writing and executed by the Party so waiving.  The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other subsequent breach.

 

9.16        Rules of Construction.  Interpretation of this Agreement shall be
governed by the following rules of construction (i) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires, (ii) references to the
terms Article, Section, paragraph, clause, Exhibit and Schedule are references
to the Articles, Sections, paragraphs, clauses, Exhibits and Schedules of this
Agreement unless otherwise specified, (iii) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits hereto, (iv) references to “$”
shall mean U.S. dollars, (v) the word “including” and words of similar import
when used in this Agreement shall mean “including without limitation,” unless
otherwise specified, (vi) the word “or” shall not be exclusive, (vii) references
to “written” or “in writing” include in electronic form, (viii) unless the
context requires otherwise, references to “Party” shall mean Vornado or Newco,
as appropriate, and references to “Parties” shall mean Vornado and Newco,
(ix) provisions shall apply, when appropriate, to successive events and
transactions, (x) the table of contents and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement, (xi) Vornado and Newco have each participated
in the negotiation and drafting of this Agreement and if an ambiguity or
question of interpretation should arise, this Agreement shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in this Agreement or any interim drafts of this Agreement, and
(xii) a reference to any Person includes such Person’s successors and permitted
assigns.

 

9.17        Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by

 

20

--------------------------------------------------------------------------------


 

facsimile or portable document format (PDF) shall be as effective as delivery of
a manually executed counterpart of any such Agreement.

 

[Remainder of this page intentionally left blank.]

 

21

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

VORNADO REALTY TRUST

 

 

 

 

 

By:

/s/ Alan J. Rice

 

 

Name: Alan J. Rice

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

VORNADO REALTY L.P.

 

 

 

By VORNADO REALTY TRUST, its general partner

 

 

 

 

 

 

 

By:

/s/ Alan J. Rice

 

 

Name: Alan J. Rice

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

JBG SMITH PROPERTIES

 

 

 

 

 

 

 

By:

/s/ Stephen W. Theriot

 

 

Name: Stephen W. Theriot

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

JBG SMITH PROPERTIES LP

 

 

 

By JBG SMITH PROPERTIES GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Stephen W. Theriot

 

 

Name: Stephen W. Theriot

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------